Citation Nr: 1535388	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  03-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.

(The issues of entitlement to service connection for hypertension and for diabetes mellitus, type II, as secondary solely to the claimed heart disorder, are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse.



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2003, the Veteran and her spouse testified before Veterans Law Judge Jacqueline E. Monroe, and before Veterans Law Judge J. A. Markey in October 2008.  Transcripts of those hearings are associated with the claims file.   

The Board remanded the claim in March 2005 and again in August 2009 for additional development.  It was returned to the Board in June 2012, at which time the Veteran was informed of her right to a hearing before a third Veterans Law Judge.  By a June 2012 correspondence, the Veteran declined a third hearing.  

In a July 2012 panel decision, the Board denied the Veteran's claim for service connection for a heart disorder.  The Veteran timely submitted a Motion for Reconsideration in September 2012, but withdrew the motion in December 2012 in order to pursue an appeal with the United States Court of Appeals for Veterans Claims (Court) instead.  During the pendency of that appeal, representatives for the Veteran and the Secretary for the department of Veterans Affairs (Secretary) jointly agreed to remand this case for further clarification from the Board in a June 2013 Joint Motion for Remand.  In a June 2013 Court order, the Court vacated the Board's July 2012 decision and remanded the claim on appeal to the Board for clarification consistent with the Joint Motion for Remand.  

In November 2013, the matter was returned to the Board, and the panel issued a remand so that additional development could take place.  Specifically, the Board ordered that the Veteran be contacted and requested to identify any private treatment which she may have had for her heart disorder, and also request that she submit any evidence which corroborates or substantiates her lay evidence assertions that a VA treating physician told her that her heart disorder was related to service, to include but not limited to submitting a written opinion from her VA treating physician.  

In April 2014 the RO issued a letter to the Veteran outlining the additional information and evidence needed, which the Board finds complied with its November 2013 remand.  The Veteran was given adequate time to respond before a supplemental statement of the case was issued in August 2014 and the matter returned to the Board for further appellate review.  


FINDINGS OF FACT

1. The preponderance of the evidence is against the Veteran's heart disorder having developed in service or otherwise being related to service; the evidence does not support a continuity of symptomatology since service.

2. The preponderance of the evidence is against the Veteran's heart disorder having been caused or aggravated by the Veteran's service-connected hypothyroidism.  

3. The Veteran's diabetes mellitus, type II, and hypertension are not service connected, and therefore, her heart condition cannot be service connected as secondary to those conditions.

4. The evidence of record does not support a heart disorder having developed to a compensable degree within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As was addressed in the now vacated July 2012 decision, the Board again finds that VA had complied with the VCAA. At the outset, the Board notes that the June 2013 Joint Motion for Remand does not contain reference to VCAA notice or development deficiencies or the Board's discussion thereof.  Further, neither the Veteran, nor her representative, has raised issue with the notification provided in this matter. 

Concerning the duty to notify, the Veteran was sent VCAA notice letters in May 2002 and September 2005 which addressed the claim adjudicated herein.  Those letters adequately addressed the evidence required to support the claim on a direct basis and notified the Veteran of the existence of certain presumptions by which service connection for a disability may be afforded.  The Veteran was adequately informed of the evidence required to support her claim for service connection for a heart disability on the expanded bases of the course of the claim as secondary to service-connected disabilities based on either causation or aggravation, by a supplemental statement of the case issued in June 2008, which clearly stated these bases of claim as expressed within 38 C.F.R. § 3.310.  Those VCAA letters also informed the Veteran that it was ultimately her responsibility to see that pertinent evidence not in Federal possession is obtained.  Finally, the Veteran was sent a letter in April 2014 clearly outlining the additional evidence and information needed, as outlined in the Board's November 2013 remand.  Accordingly, the Board finds that the duty to notify is satisfied in this case.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  Particularly, in November 2013, the Board remanded this matter so that the Veteran could be provided with the opportunity to submit additional supporting evidence, and so that all VA-held medical records could be associated with the claims file.  A review of the record indicates that the Veteran's VA medical records were obtained and associated with the Veteran's claims folder, as ordered.  

Further, in April 2014, the Veteran was provided with a letter requesting that she provide information regarding any private treatment she has undergone for a heart disorder so that VA may attempt to obtain those records on her behalf, as well provide as any evidence which corroborates or substantiates her lay assertions which were the subject of the June 2013 Joint Motion for Remand.  To date, the Veteran has not responded to that request.  Here, the Board notes that the duty to assist is not always a one-way street.  If a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. 
Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A Veteran can also establish service connection based on a continuity of symptomatology in cases where he or she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held that a Veteran must show "(a) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.    

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury, not due to the natural progression of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In such an instance, the non-service-connected disease or injuty is said to have been aggravated by the service-connected disease or injuty.  38 C.F.R. § 3.310 (2014).

Here, the Veteran contends that her heart disorder should be service connected based on hypertension which began in service, having caused her heart disability.  She alternatively contends that her heart disability should be service connected based on her hypothyroidism causing her heart disability.  Alternatively, she asserts that she had a heart attack in service which went untreated, with persistent symptoms from service.  

At the outset, the Board notes that in a May 2012 decision it denied service connection for claimed hypertension and diabetes mellitus on a direct basis.  While the Court vacated a portion of that decision in its grant of the June 2013 Joint Motion for Remand, the Board notes that the Veteran did not object to the denial of service connection for hypertension and diabetes mellitus based on a direct and presumptive theory of entitlement, and it has found that the Court only vacated the portion of that decision that would grant service connection for hypertension and diabetes mellitus as secondary to the heart condition which is the subject of this decision.  As secondary service connection cannot be granted based on a condition which is secondary to the disability in question, service-connection for a heart disability as secondary to these non-service-connected disabilities must be denied as a matter of law.  38 C.F.R. § 3.310; see Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As to whether the service connection may be granted on a direct, or presumptive basis, or as secondary to service-connected hypothyroidism, the Board reiterates that the medical evidence of record reflects that treatment, examination, and hospitalization records from service reflect no chronic cardiovascular disorder, and post-service records reflect no cardiovascular disorder until years after the Veteran had left active service.  

Particularly, a chest x-ray in March 1985 noted that there was no evidence of focal infiltrates, pleural effusions, or cardiomegaly.  The examiner found no significant abnormality.  Further, in May 1985, ischemic arms testing results were noted to be within normal limits.  Her heart examination and testing at that time were also found to be normal.  

In December 1988, the Veteran was voluntarily hospitalized for depressive symptomatology, and underwent a cardiac workup for a heart murmur, which was found to be benign.  An EKG dated December 7, 1988, was obtained based on the murmur, and it was abnormal showing a prolonged QT interval.  However, a Desipramine level read that day was found to be in the toxic range, and the Veteran was transferred to the intensive care unit (ICU) for cardiac monitoring.  Two days later, she was released from ICU and her medication was changed to lithium carbonate.  

In November 2005, the Veteran was afforded a VA examination in connection with various claims, including for a heart disorder.  The examiner reviewed the claims file and noted the Veteran's history of service from April 1986 to May 1989 and subsequent Temporary Duty Retirement List (TDRL) status until 1990.  The examiner also addressed the Veteran's claimed hypertension and hypothyroidism.  He specifically noted that clinical records in the 1980s reflected a heart murmur by EKG with a prolonged QT interval, which was then believed to be due to Desipramine toxicity, for which the Veteran was then treated by tapering off of that medication, resulting in EKG readings returning to normal.  Those findings, treatment, and effect are noted in her treatment records.  

The November 2005 VA examiner also found that coronary artery disease was not shown upon treatment evaluation prior to a VA nuclear myocardial perfusion test in August 1998, which revealed a tracer reduction in the distal anterior wall of the left ventricular myocardium.  At that time, SPECT imaging showed a left ventricular ejection fraction of 61 percent.  The examiner also noted an additional myocardial perfusion test in December 2001 which showed a small area of ischemia in the inferior lateral wall of the left ventricle distally.  The examiner also acknowledged a myocardial perfusion scan in October 2003 which showed a focal area of ischemia in the mid-anterior wall and the area of the diagonal branch of the left anterior descending artery.  Also noted was a February 2004 discharge summary from a VA hospital noting five days of hospitalization for atypical chest pain of unknown etiology.  An echocardiogram in February 2004 showed normal right chamber size and mild concentric left ventricular hypertrophy, which the November 2005 examiner assessed was due to hypertension.  The examiner observed that other tests did not show significant pathology, with an adenosine thallium myocardial perfusions scan in February 2004, showing no significant ischemic coronary artery disease.  A February 2004 chest x-ray further showed mild cardiomegaly.  The November 2005 examiner concluded that there was no evidence of congestive heart failure or otherwise of cardiopulmonary disease.  An August 2005 echocardiogram was noted to show preserved overall left ventricular function, mild diastolic dysfunction, no left ventricular segmental wall motion abnormalities, no pericardial effusion, and no intracardiac masses.  A history of transient ischemic attack (TIA) diagnosed upon VA hospitalization in August 2005 was noted, with residual left side weakness.  

In the November 2005 examination, the Veteran did not provide a history to the examiner of chest pain dating from service, although she did report current deep squeezing retrosternal chest pain occurring approximately three times per week with exertion, including climbing one flight of stairs slowly.  The Veteran reported treating these symptoms with a nitroglycerine patch as well as a single tablet of sublingual nitroglycerin with onset of chest pain.  

The November 2005 examiner did note that the Veteran's hypothyroidism was diagnosed prior to an in-service hospitalization at Walter Reed Medical Center in 1985, and that the Veteran had been treated for hypothyroidism since that admission with positive results since diagnosis.  The examiner found that the Veteran had no neurologic, cardiovascular, or gastrointestinal symptoms due to the hypothyroidism except for possible mild constipation, precisely because of good treatment control.  Further, while hypothyroidism can cause elevated blood pressure, the examiner found that this consequence was resolved with treatment of hypothyroidism.  

The November 2005 examiner noted the Veteran's "equivocal history" of left ventricular hypertrophy due to hypertension.  The examiner also noted that coronary artery disease was first documented by the above-noted perastine thallium testing in August 1998, eight years following separation from active service, with no evidence of coronary artery disease found in her service treatment records.  The examiner thus concluded that the Veteran's coronary artery disease was the result of her diabetes mellitus, type II, her hypertension, and her family history, and was unrelated to her hypothyroidism.  Specifically, the examiner emphasized that the 
Veteran's hypothyroidism had been well controlled since diagnosis and therefore could not account for the Veteran's hypertension.

In light of the above, the Board finds that the November 2005 VA examiner, based on careful and thorough review of the Veteran's well-documented medical history, concluded that the Veteran's heart disorder, diagnosed as coronary artery disease, was unrelated to service or service-connected hypothyroidism, with onset years after separation from active duty, and due to causes which are, themselves, not service-connected and have not been found to be service related in any way.  

A review of the Veteran's VA treatment records associated with the file since the prior remand was issued shows that the Veteran is presently treated with 81mg of Aspirin daily as a prophylactic measure to "reduce risk of stroke or heart attack."  A VA women's primary care clinic appointment note dated January 30, 2013, reports a cardiac catheterization in February 2007 by a private cardiologist which showed normal coronary function.  It also notes that the Veteran reported to the clinician that day that she suffered two heart attacks in the 1980's and in 2000, assertions which the Board finds are not supported by any other medical notation of record.

In her September 2002 notice of disagreement, the Veteran contended that she suffered a heart attack in service, but that she never received treatment for it in service because no one believed her when she said that she had had a heart attack.  She further asserted that the chain of command, including her superior officer, a medic and a doctor on the medic's referral, prevented her from having a heart attack diagnosed by a medical professional.  

In testimony at her 2003 Board hearing, the Veteran added that she continued to have chest pains while in service and after service.  She contended that she was denied a referral for treatment in service.  She further contended that when she received treatment for issues with her lower extremities in service, she did complain of chest pains, but was denied care because the medical services to which she had been directed for her lower extremity difficulties were not for other conditions.  She also then added that she was first told she had a heart attack when seen at a VA medical facility in Richmond, Virginia, sometime in the 1990's. 

At her October 2008 Board hearing, the Veteran recounted her history of difficulties which she related to cardiovascular disease, including dyspnea on exertion and inability to climb stairs.  She also related ongoing care for a heart disability including medication management.  Also at that hearing, the Veteran asserted that her treating VA physician, Dr. J., had related to her that her heart disease and hypertension were related to service.  As discussed above, in April 2014, the Board issued a remand so that the Veteran could provide corroborating evidence of this assertion.  The Veteran did not respond to that request.

In light of the above evidence, the Board finds that its position is unchanged and the Veteran has not met the burden of proving a medical nexus between her present heart condition and active service or her service-connected hypothyroidism; neither has she adequately proven a continuity of symptomatology that would lead to service connection.  

The role of the Board in the adjudication of a claim, is to act as fact finder to determine the relative credibility of the evidence.  See Colver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Generally speaking, medical evidence is required to establish a medical diagnosis or to address questions of medical causation.  Esperitu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In order to be competent, the individual providing the lay testimony must have personal knowledge, derived from his or her own senses, of what is being attested; "[c]ompetent testimony is thus limited to that which the witness has actually observed, and is within the realm of personal knowledge." Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and the Board may weigh the absence of contemporary medical evidence against lay testimony.  Buchanan v. Nicholson, 451, F.3d 1331, 1336-37 (Fed. Cir. 2006).  Lay assertions of medical status do not constitute competent medical evidence for the purposes of establishing medical diagnosis or addressing questions of medical causation.  Esperitu, 2 Vet. App. at 494 (emphasis added).  

In light of the pertinent laws and regulations, and in full consideration of the evidence of record, the Board continues to find that the Veteran's lay testimony is of minimal credibility.  Particularly, her assertions of repeated chest pains in service, for which she alleges she sought treatment, but was denied, are not credible.  Her service treatment records are complete and voluminous; they show treatment for numerous conditions thought her period of active service.  Here, the Board notes that complaints of chest pains are a serious concern and had she repeatedly complained of them, as she asserts, she most certainly would have been medically addressed.  Further, in her 2002 notice of disagreement, she contends that she did, in fact, have treatment by both a medic and a doctor, who allegedly prevented a heart attack which would have subsequently been diagnosed by a medical professional.  Not only does this contradict her 2003 testimony that she was repeatedly denied treatment, this too is not supported by any notation in her service treatment records, a fact which the Board finds improbable.  

Further, the Board finds the Veteran's assertion that she was denied treatment for chest pains while undergoing treatment for lower extremity difficulties to also be implausible.  Any testimony relating denied care for significant chest pains while undergoing treatment for another medical treatment are simply not credible, and in fact, serve to further diminish the likelihood of the credibility of the Veteran's statements as a whole.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).

As for the lay testimony given at her October 2008 Board hearing, which was the subject of the Court's June 2014 grant of the Joint Motion for Remand, the Board's position remains unchanged.  While the Veteran is certainly competent to report what she witnessed, namely that a VA physician orally opined to her that her heart condition is related to service, this testimony is of extremely limited probative value.  First, the Board reiterates that the Veteran's lay testimony is generally inconsistent and unsupported by the record.  This continues to be the case with her October 2008 Board hearing testimony.  Particularly, in that hearing she asserted that she was diagnosed with hypertension in service- a fact which is unsupported by her service treatment records.  In fact, her post-service medical records reveal no ongoing elevated blood pressure or diagnosed hypertension with the exception of the single incident of elevated blood pressure noted by the November 2005 examiner, which he found to be secondary to hypothyroidism, and which was resolved with treatment.  Further, the November 2005 examiner found that hypertension did not have onset until years after service, and is unrelated to her hypothyroidism.  Accordingly, the Board finds that this statement lacks credibility as it is inconsistent and unsupported by the medical evidence of record.  See Caluza, supra.  

Further, A thorough review of the Veteran's VA treatment records do not reflect any such opinion ever being rendered by a treating physician.  As discussed above, in compliance with the Board's November 2013 remand, the Veteran was notified in April 2014 of the need to submit corroborating evidence from her physician that would support this lay testimony.  Specifically, the Veteran was requested to identify any private treatment she had undergone for her heart condition so that VA could assist in obtaining those records, and was requested to provide any supporting documentation that her VA physician had told her that her condition was connected to service, to include a written affirmation from the doctor who gave that opinion.  The Veteran did not respond to VA's request.  Here, the Board reiterates that the duty to assist is not a one-way street and if the Veteran had information or evidence essential to proving this point which was the subject of the Court's and the Board's remands, then she was obligated to assist VA in obtaining that evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board is unable to afford any further probative weight to this statement beyond the fact that a physician told her that there was a nexus between her heart condition and her active service.

Further, even presuming that such a statement holds some probative weight, the Board finds that it is not sufficient to overcome the negative etiology opinion rendered by the November 2005 VA examiner.  In reaching the conclusion that the Veteran's heart condition did not have onset until many years after service, and is not otherwise etiologically related to active service or to her service-connected hypothyroidism, the VA examiner considered the Veteran's complete documented medical history and her lay statements, and supported that opinion with a detailed rationale based on known medical principles.  

On the contrary, the Veteran is not a medical professional and therefore is unable to give a medical opinion.  Ultimately her lay statement is, at best, a hearsay statement of medical status.  There is no supporting rationale for the supposed opinion that her heart condition is related to active service.  Neither is there any indication of what evidence, if any, was considered in rendering such an opinion.  Therefore, even though the Board finds that this lay statement does not constitute competent medical evidence, see Esperitu, supra, even if it could be categorized as such, it would still be of significantly less probative value than the opinion rendered by the November 2005 VA examiner.  

Ultimately, the Board finds the November 2005 examiner's opinion to be persuasive.  The medical evidence of record does not show that the Veteran's heart condition manifested to a compensable degree until many years after service.  While there is one notation in December 1988 of a heart murmur, at the time it was attributed to prescription drug toxicity, a contention supported by the November 2005 examiner.  Further, this occurred well over a year after the Veteran left active duty, therefore, service connection on a presumptive basis cannot be granted.  38 C.F.R. §§ 3.307, 3.309.  These facts, in conjunction with the total lack of medical evidence of any sign of a heart condition being present until at least 1998 contradicts the Veteran's contentions of a continuity of symptomatology since service.  The Board also notes that there is no "notation" of such a condition in her service treatment records, and therefore, service connection based on continuity of symptomatology must also be denied.  Barr, 21 Vet. App. at 307.  Finally, the November 2005 medical opinion, based on a thorough review of the entire record, opines against a direct connection with service, as well as a connection to the Veteran's service-connected hypothyroidism.  Because the contrary evidence does not outweigh this opinion, service connection on a direct and secondary basis must also be denied.  38 C.F.R. §§ 3.303, 3.310.

In conclusion, after a careful review of the entire record, and after affording the Veteran the opportunity to provide additional evidence in support of her appeal, because the weight of the evidence is against a finding a continuity of symptomatology, and against a finding of a nexus between the Veteran's present disability and her current disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a heart disability is denied.



________________________                                     _________________ 
 JACQUELINE E. MONROE                                      JAMES L. MARCH
     Veterans Law Judge, 		            Veterans Law Judge,   Board of Veterans' Appeals		       Board of Veterans' Appeals


________________________
J. A. MARKEY
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


